Title: To Thomas Jefferson from Lem. Chipman, 20 October 1808
From: Chipman, Lem.,Hart, Reuben
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Canandaigua 20 Oct. 1808—
                  
                  Inspired by the love of Freedom and a sincere attachment to our Government, with the most ardent desire for the welfare of the Union, we Electors of the county of Ontario, take the liberty of addressing your Excellency on a subject on which we consider our rights, our liberties & our indendence depend—
                  In common with a large majority of our fellow-citizens we expressed our indignant feelings at the late flagrant attack on our national sovereignty by the British ship Leopard—we are still determined to support the dignity of our flag, and confiding in the wisdom & integrity of a virtuous administration we are led to hope for that happy termination to our pending negociations which shall again recognize our right to an equal rank among the nations of the earth
                  By the edicts of the Belligerants, the commercial & political world has been thrown on a new axis—The laws of nations have been disregarded—The dearest rights of neutrals have been violated—Commerce has been prostrated at the foot of despotism—The privileges of Freemen have been infringed—Under such circumstances, our nation could not escape the threatening tempest and we are compelled to retire from the Ocean, or be exposed to the ravages of usurping Tyrants—
                  The violent commotions of Europe forewarned us of engaging in the general conflict for absolute dominion—while that manly spirit which enobles the minds of Freemen forbade the idea of servile submission to degrading penalties of neutrality—The embargo therefore was the best alternative of preserving the peace, the honor & the Independence of the Nation—It has introduced into our Country a manufacturing Spirit which if persevered in will tend to render us independent of the commerce of those nations who seek to oppress us—It has already preserved thousands of our seamen & millions of our property from the rapacity of foreign violence—It has taught the world that we will not basely submit to agravated insults on our national sovereignty—
                  Knowing such to be the effects of the embargo, we object to its removal untill preceded by that of its cause—For by it we should surrender the dignity of our nation, the honor of our flag, the permanent rights & future security of our commerce to the unjust & oppressive orders of England & decrees of France—these rights are dear to every Freeman, and to surrender them, would, perhaps, be to abandon them forever—were we to remove the embargo, without substituting it with its only alternative, WAR, we should remove the only barrier to national degredation—our honor would be forfeited to be regained through oceans of blood & fields of slaughter—Speculators would undoubtedly embark in commerce, trading upon a fictitious capital, whose risk would not be their own—Injury would result on insult—plunder & confiscation would be the order of the day—Our Seamen who are now safe on their native shores, would then embark for distant ports, & soon we should hear of their being impressed & confined to those dens of disease crime & human debasement, the British ships of war—there hopeless & forlorn to waste their lives in penury & woe—Future Whitbeys & Humphreys would hover over our extended coast—other outrages & murders would ensue—With our Ships Captured, our seamen impressed & our property confiscated, individuals could no longer sustain their accumulated losses & the Nation overwhelmed in the deluge of the tempest would be reduced to another struggle for its Indenpendence—
                  Viewing such to be the effect of the removal of the embargo, unless invited by that of its causes—we conceive such would have been the consequences had not the embargo, or its alternative been adopted—
                  Shall we then shamefully abandon our Rights & Independence by basely revoking the law, on which they are suspended?—NO!—the voice of reason & of patriotism rebukes the degrading idea!—It behoves every American to nobly rally around his government in the administration of a law on which the peace & honor of our country depend, rather than to pine over the consequent & but trifling privations—to petition for its removal & be ready to submit to every insult & depredation for ignoble ease & precarious profit—
                  It is with unfeigned regret that at the present crisis we perceive a want of fortitude in a portion of our fellow Citizens—Sheltering themselves under pretended differences of opinion on a great national question, they repel the impulse of patriotism—Virtue is discarded to answer sinister views & party purposes—Their blindness to the general interests of their country in encouraging the violations of our laws, is highly derogatory to the American Character—Nevertheless we have the high satisfaction to state to you, that the effects of the embargo in this part of the country has produced no disaffection in the minds of the friends of the present administration—They remain firm with increased numbers in their phalanx, to the true interests of their country—
                  Be assured, Sir, that our Government shall have our decided support in the present, & such further measures as our foreign relations & the circumstances of the times may require for the general good & support of the Union, & the honor of our nation character—
                  To which we renew the pledge of “our lives, our fortunes, & our sacred honor”—
                  We are, with sentiments of high consideration—Yours &c.
                  Signed by order & in behalf of the Meeting—
                  
                     Lem. Chipman Chairman
                     Reuben Hart Secretary
                  
               